     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:18-cv-00944-GSA
13   JAMES HAVSGAARD,                                )
                                                     )
14                   Plaintiff,                      )       JOINT STIPULATION AND ORDER
                                                     )       FOR EXTENSION OF TIME FOR
15          vs.                                      )       DEFENDANT TO RESPOND TO
     NANCY A. BERRYHILL,                             )       PLAINTIFF’S OPENING BRIEF
16   Acting Commissioner of Social Security,         )
                                                     )
17                                                   )
                     Defendant.                      )
18                                                   )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from May 6, 2019 to June

22   11, 2019. This is Defendant’s second request for extension. Good cause exists to grant

23   Defendant’s request for extension. Counsel for Defendant (Counsel) has had personal family
24   tragedies in the last few weeks, including deaths of her two cousins and uncle. Counsel was out

25   of the office attending funeral and prayer services and caring for her elderly mother. In addition,
26   Counsel has had ongoing health issues and has taken intermittent sick leave and was also out of

27   the office unexpectedly last week. Counsel also has over 100+ active social security matters,
28   which require two more dispositive motions until mid-July. Due to unanticipated leave and
     JS for Extension of Time and PO,                          Case No. 1:18-cv-00944-GSA

                                                         1
 1   heavy caseload, Counsel needs additional time to adequately review the transcript and properly
 2   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the
 3   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 4   faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 5   request, but made her request as soon as reasonably practicable.
 6   Respectfully submitted,
 7
     Dated: May 3, 2019                           /s/ * Jonathan Pena
 8
                                                  (*as authorized by email on May 3, 2019)
 9                                                JONATHAN PENA
                                                  Attorney for Plaintiff
10
11
     Dated: May 3, 2019                           MCGREGOR W. SCOTT
12
                                                  United States Attorney
13                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
14                                                Social Security Administration
15
16                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18
19
     IT IS SO ORDERED.
20
21
         Dated:     May 6, 2019                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
     JS for Extension of Time and PO,                    Case No. 1:18-cv-00944-GSA

                                                     2
